Citation Nr: 1219315	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  11-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for arthritis of the lumbosacral spine, hips, and knees.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to February 1982, and from May 1999 to July 2002.  The Veteran also served for unverified periods in the Air Force Reserves.  In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript of the hearing has been procured and is of record. 

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for degenerative disc disease of the cervical spine; arthritis of the lumbosacral spine, hips, and knees; and hypertension.  This matter also comes before the Board, in part, on appeal from a February 2009 rating decision by the RO, which denied the Veteran's claim for service connection for bilateral hearing loss.  

As will be further explained in the remand portion below, in October 2008, the Veteran contacted the RO, informing VA that he disagreed, in part, with the RO's December 2007 rating decision in that it denied service connection for arthritis of the lumbosacral spine, hips, and knees, and hypertension.  The RO employee who spoke with the Veteran recorded the conversation in a Report of Contact, which is the equivalent of a written Notice of Disagreement (NOD) regarding the issues of service connection for arthritis of the lumbosacral spine, hips, and knees, and hypertension.  The record indicates that the RO re-adjudicated these issues in a February 2009 rating decision and denied them; however, as the Veteran "filed" a timely NOD regarding these issues, the RO was obligated to issue the Veteran a Statement of the Case (SOC).  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  The record reflects that a SOC has not yet been issued to the Veteran regarding these issues.  

Subsequent to the issuance of the February 2009 rating decision, denying, in pertinent part, the Veteran's claim for service connection for bilateral hearing loss, the Veteran submitted a timely NOD, disagreeing with the findings of the February 2009 rating decision.  The Board notes that the only other issues adjudicated in the February 2009 rating decision were the Veteran's claims for service connection for degenerative disc disease of the cervical spine and hypertension, both of which are also before the Board.  The RO did not issue a SOC regarding the issue of service connection for bilateral hearing loss.  

Under these circumstances, as timely NODs were received following the respective December 2007 and February 2009 rating decisions, the issues of service connection for arthritis of the lumbosacral spine, hips, and knees, hypertension, and bilateral hearing loss must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these issues have been listed on the title page of this decision.

The issues of service connection for arthritis of the lumbosacral spine, hips, and knees, hypertension, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced an in-service neck injury.

2.  The Veteran has experienced continuous cervical spine disorder symptomatology since discharge from his second period of active service.  

3.  The Veteran currently has a diagnosed cervical spine disorder, specifically moderate multilevel cervical spondylosis and degenerative disc disease, and disc protrusions.

4.  The Veteran's cervical spine disorder is related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection a cervical spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the determination below constitutes a full grant of the Veteran's claim for service connection for a cervical spine disorder, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for certain chronic diseases, to include arthritis, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with the degenerative disc disease of the cervical spine.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's cervical spine disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for a Cervical Spine Disorder

The Veteran essentially contends that he developed a cervical spine disorder during service; that he has experienced continuous cervical spine disorder symptomatology since discharge from service; that he has a currently diagnosed cervical spine disorder; and that his currently diagnosed cervical spine disorder is related to service.  Specifically, the Veteran states that his currently diagnosed cervical spine disorder is related to his work as an aircraft engine mechanic during service, which involved stretching and bending oneself in strange angles in order to perform the necessary work.  

The Board finds that the Veteran experienced an in-service neck injury during his first period of active service in January 1982.  In a January 1982 service treatment record, the Veteran reported a fall injury during which he slipped on a patch of ice, and landed on his head and neck.  The service examiner noted that the Veteran experienced stiffness in the left side of the neck area after the injury.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran experienced continuous neck disorder symptomatology since discharge from his second period of service.  The Board notes that the service treatment records, to include multiple service medical examination reports, contain no notation after January 1982 indicating diagnosis or treatment for a cervical spine disorder.  

In a February 2007 statement, the Veteran indicated that he experienced pain in his body and knees upon return from serving overseas during his second term of service.  The Veteran stated that he was provided with pills for pain at that time.  The Veteran attributed the pain to his work on aircraft engines in service, beginning during his first term of service in the 1980s.  

Reviewing the treatment records written after the Veteran's discharge from his second period of active service, in a November 2002 private treatment record, written only four months after the Veteran's discharge from his second term of service, the Veteran stated that he had been experiencing pain with motion of his left shoulder.  The Veteran indicated that this was paresthesias symptomatology and that he had experienced it for years; however, it had become worse as he aged.  Upon examination, the private examiner indicated that the cervical spine appeared normal, but that the Veteran had pain in the cervical spine area with all movement to the left.  The private examiner recommended physical therapy, to include a cervical spine program.

In a July 2006 private MRI report, a private examiner diagnosed moderate multilevel cervical spondylosis and degenerative disc disease with multilevel central stenosis and moderate to severe bilateral foraminal narrowing; a tiny central C4-C5 disc protrusion; and a C5-C6 right paracentral/right lateral disc protrusion.

In an August 2006 private treatment record, a private examiner indicated that the Veteran had been experiencing pain in the back of his neck as well as along the upper right extremity since April 2006.  The private examiner indicated performing a cervical epidural steroid injection.  

In a May 2007 VA medical examination, the Veteran reported experiencing numbness and tingling originating in his neck and moving through his right shoulder for about one year.  The Veteran denied experiencing any trauma or injury that initiated the pain.  The VA examiner indicated that he did not have any X-rays or MRIs to review.  After an examination, the VA examiner stated that it was possible the Veteran had a bulging disc that was causing radicular symptoms in the right upper extremity.  In a May 2007 VA X-ray report, a VA examiner diagnosed mild degenerative changes to C5-C6 and C6-C7.

In a July 2007 VA medical examination report, the Veteran reported that his work outside of service involved operating a lathe simply by pressing buttons.  The Veteran stated that he began to experience pain in his right shoulder starting in 2006.  The Veteran indicated that the pain would shoot down from his neck into his right upper extremity.  Although the Veteran had undergone a procedure to correct the disorder, the Veteran indicated that he continued to have numbness in the right hand and pain in the neck.  After a review of the claims file and a physical examination, the VA examiner diagnosed right upper extremity radicular symptoms associated with cervical spine disease.  The VA examiner did not define the nature of the cervical spine disease.  

In reviewing the evidence, the Board notes that the lay evidence of record is contradictory as to whether the Veteran experienced continuous cervical spine disorder symptomatology since service.  In the November 2002 private treatment record, the Veteran stated that he had experienced problems involving paresthesias of the left shoulder, originating from the neck, for years.  Yet, in the treatment records dated from May 2007, the Veteran consistently reported experiencing numbness and tingling in the back of the neck moving into the right extremity beginning in April 2006.  The Board notes that the treatment records consistently indicate that the Veteran reported experiencing pain in his neck moving into an extremity since very soon after service.  The November 2006 private treatment record includes a finding of a normal cervical spine upon examination, but also stated that the Veteran experienced pain in the cervical spine area upon any movement to the left.  The record indicates that the first post-service MRI report, performed in July 2006, indicated moderate multilevel cervical spondylosis and degenerative disc disease, and disc protrusions.  Therefore, the Board finds that the evidence is in relative equipoise as to whether Veteran has consistently experienced cervical spine disorder symptomatology since discharge from his second period of active service.  

The Board finds that the Veteran has a current spine disorder, specifically moderate multilevel cervical spondylosis and degenerative disc disease, and disc protrusions, as noted in the July 2006 private MRI report.  

Finally, the Board finds that the weight of the evidence indicates that the Veteran's cervical spine disorder is related to service.  In the May 2007 VA medical examination report, having reviewed the examination results and the Veteran's reports of serving as an aircraft engine mechanic, the May 2007 VA examiner opined that it was likely that, given the Veteran's overhead activity history and involvement during service, the Veteran experienced some in-service degenerative changes of the cervical spine and was now experiencing radicular symptoms related to this.  The VA examiner opined that it was possible that, with such aggressive neck involvement or activity while working on jet engines, that one could undergo or foresee early degenerative changes.  

The Board notes that the May 2007 VA examiner did not have access to any MRI reports or X-rays in writing his findings; however, post-service MRI and X-ray reports have consistently indicated degenerative disc disease of the cervical spine.  The May 2007 VA examiner stated that it was possible the Veteran had a bulging disc that was causing radicular symptoms in the right upper extremity.  The July 2006 private MRI report shows moderate multilevel cervical spondylosis and degenerative disc disease with multilevel central stenosis and moderate to severe bilateral foraminal narrowing, consistent with the condition suggested by the May 2007 VA examiner.  

The Board notes that the May 2007 VA examiner did not suggest any nexus between the Veteran's current cervical spine disorder and the acknowledged May 1982 in-service injury.  In addition, the May 2007 VA medical examination report is silent as to whether the VA examiner reviewed the service treatment records which include several VA medical examinations finding the Veteran's spine and musculoskeletal systems to be normal; however, the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard.  See Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In this instance, the May 2007 VA examiner examined the Veteran and listened to the Veteran's report of his in-service duties, to include working as an aircraft mechanic.  The Board finds that the Veteran's descriptions of his in-service duties, to include the contortions he performed in doing his job, are credible.  See Jandreau v. Nicholson, 492 F.3d at 1372.  Having heard the Veteran's credible reports of his in-service duties, the VA examiner opined that the Veteran likely experienced some in-service degenerative changes of the cervical spine due to these duties.  As the record indicates that the Veteran has degenerative changes of the cervical spine and the only medical opinion of record indicates a nexus between such changes and service, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's cervical spine disorder is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a cervical spine disorder is granted.  


REMAND

As noted in the Introduction, in October 2008, the Veteran contacted the RO, informing VA that he disagreed, in part, with the RO's December 2007 rating decision in that it denied service connection for arthritis of the lumbosacral spine, hips, and knees, and hypertension.  The RO employee who spoke with the Veteran recorded the conversation in a Report of Contact, which is the equivalent of a written Notice of Disagreement (NOD) regarding the issues of service connection for arthritis of the lumbosacral spine, hips, and knees, and hypertension.  The record indicates that the RO re-adjudicated these issues in a February 2009 rating decision and denied them; however, as the Veteran "filed" a timely NOD regarding these issues, the RO was obligated to issue the Veteran a Statement of the Case (SOC).  38 U.S.C.A. § 7105.  The record reflects that a SOC has not yet been issued regarding these issues.  

Subsequent to the issuance of the February 2009 rating decision, denying, in pertinent part, the Veteran's claim for service connection for bilateral hearing loss, the Veteran submitted a timely NOD, disagreeing with the findings of the February 2009 rating decision.  The Board notes that the only other issues adjudicated in the February 2009 NOD were the Veteran's claims for service connection for degenerative disc disease of the cervical spine and hypertension, both of which are also before the Board.  The RO did not issue a SOC regarding the issue of bilateral hearing loss.  

Under these circumstances, as timely NODs were received following the respective December 2007 and February 2009 rating decisions, the issues of service connection for arthritis of the lumbosacral spine, hips, and knees, hypertension, and bilateral hearing loss must be remanded for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 238. 

Accordingly, the issues of service connection for arthritis of the lumbosacral spine, hips, and knees, hypertension, and bilateral hearing loss are REMANDED for the following action:

The AMC/RO should issue the Veteran and his representative a SOC on the respective issues of entitlement to service connection for arthritis of the lumbosacral spine, hips, and knees, hypertension, and bilateral hearing loss.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


